Title: To James Madison from the Right Reverend James Madison, 17 December 1801 (Abstract)
From: Madison, James (Reverend)
To: Madison, James


17 December 1801, Williamsburg. “Permit me to introduce to you my Friend Dr. Barraud, whom I have so often mentioned to you; & to request the Favour of your Assistance in securing to him the Post, which he holds under the Government. This Request would never have been made, were I not assured, that no one will discharge the Duties attached to the Place with more Integrity, or more Ability.”
